DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment of 03 December 2021 has been entered in full.  Claims 1-14, 18, 20, and 23-28 are canceled.  Claims 29-34 remain withdrawn from consideration.  Claims 15-17, 19, 21, and 22 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 17 and 19 under 35 U.S.C. 112, fourth paragraph, as set forth at p. 6 of the previous Office action (mailed 03 June 2021) is withdrawn in view of the amended claims (received 03 December 2021).
The rejection of claim 17 under 35 U.S.C. 112, second paragraph, as set forth at p. 6 of the previous Office action (mailed 03 June 2021) is withdrawn in view of the amended claims (received 03 December 2021).
The rejection of claims 15-22 under 35 U.S.C. 103(a) as being unpatentable over Sino Biological Inc. as evidenced by Internet Archive Wayback machine in view of van Vlijmen et al. as set forth at pp. 13-14 of the previous Office action (mailed 03 June 2021) is withdrawn in view of the canceled and amended claims (received 03 December 2021).
The rejection of claims 23-28 under 35 U.S.C. 103(a) as being unpatentable over Sino Biological Inc. as evidenced by Internet Archive Wayback machine in view of van Vlijmen et al. and further in view of Mekhaiel et al. as set forth at p. 15 of the previous withdrawn in view of the canceled and amended claims (received 03 December 2021).
The rejection of claims 15-22 under 35 U.S.C. 103(a) as being unpatentable over Johnen et al. in view of Lo et al. and van Vlijmen et al. as set forth at pp. 16-17 of the previous Office action (mailed 03 June 2021) is withdrawn in view of the canceled and amended claims (received 03 December 2021).
The rejection of claims 23-28 under 35 U.S.C. 103(a) as being unpatentable over Johnen et al. in view of Lo et al. and van Vlijmen et al. and further in view of Mekhaiel et al. as set forth at pp. 17-18 of the previous Office action (mailed 03 June 2021) is withdrawn in view of the canceled and amended claims (received 03 December 2021).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-17, 19, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
A) claims 1-11 of U.S. Patent No. 11,161,889 B2 (formerly U.S. Application No. 17/148,761);

C) claims 1-21 of U.S. Patent No. 10,336,798 B2;
D) claims 1-27 of U.S. Patent No. 9,862,752 B2; and
E) claims 1-25 of U.S. Patent No. 10,894,814 B2. 
The rejections are maintained for the reasons discussed at pp. 7-11 of the previous Office action (mailed 03 June 2021).
Applicant requests (p. 10, remarks received 03 December 2021) that the rejections be held in abeyance until other matters of patentability are resolved.  Accordingly, the rejections are maintained and held in abeyance. 

NEW REJECTIONS, NECESSITATED BY AMENDMENT
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 19, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 15-17, 19, 21, and 22 have been amended to refer to parts (I)-(IV).  Claim 15 is of the structure:
	“A dimer comprising: (I) … ; and (II) … ; or (III) … ; and (IV) ….”

	Furthermore, if the claim is intended to encompass [(I) + (II)] or [(III) + (IV)], it is unclear how [(I) + (II)] differs from [(III) + (IV)].  They appear to comprise the same elements, and there is no recited order of linkage to differentiate between them.
Claims 16, 17, 18, 21, and 22 are included in the rejection insofar as they depend from claim 15 and do not resolve the issues. 
 
Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
22 January 2022